IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
]ERMAINE L. CARTER,
Petitioner,

v. : C.A. No. 17-696-LPS
DANA METZGER, Warden, and
ATI`ORNEY GENERAL OF THE STATE
OF DELAWARE, et. al.,

Respondents.

 

MEMORANDUM
I. BACKGROUND

In December 2008, Petitioner was indicted on numerous counts of first degree rape, second
degree kidnapping, possession of a firearm during the commission of a felony (“PFDCF”),
possession by a person prohibited, and first degree robbery. .S`ee Can’er v. Pz'erce, 196 F. Supp. 3d 447,
450 (`D. Del. 2016). On December 18, 2009, petitioner pled guilty to Erst degree rape, second
degree rape, first degree robbery, PFDCF, and two counts of second degree kidnapping Id. On
June 4, 2010, after reviewing a psychological report and conducting a colloquy, the Superior Court
adjudged petitioner guilty but mentally ill, and sentenced him to life imprisonment, plus an
additional thirty-EVe years. Petitioner did not appeal that decision. Id.

Petitioner’s first habeas application challenging the instant convictions Was filed in 2014, and
it raised four clairns: (1) ineffective assistance of counsel; (2) insufficient evidence/ involuntary guilty
plea; (3) incorrect and prejudicial excessive sentence; and (4) actual innocence. .S`ee Car!er, 196 F.
Supp. 3d at 450. The Honorable Sue L. Robinson dismissed the application as time-barred in 2016.

Id. at 455.

In 2017, Petitioner filed the instant habeas Petition (“Petitig’¢’¢ challenging the same 2009
convictions, asserting three grounds for relief: (1) unreasonable search and seizure; (2) malicious
prosecution; and (3) ineffective assistance of counsel. (D.I. 2 at 5-8)

II. LEGAL STANDA.RDS

Pursuant to 28 U.S.C. § 2244(b)(1), if a habeas petitioner erroneously files a second or
successive habeas application “in a district court without the permission of a court of appeals, the
district court’s only option is to dismiss the petition or transfer it to the court of appeals pursuant to
28 U.S.C. § 1631.” Robimon v. ]0/)/1:0)1, 313 F.3d 128, 139 (3d Cir. 2002). A habeas application is
classified as second or successive within the meaning of 28 U.S.C. § 2244 if a prior application has
been decided on the merits, the prior and new applications challenge the same conviction, and the
new application asserts a claim that was, or could have been, raised in a prior habeas application .S`ee
Benc/)qj'v. Co//emrz, 404 F.3d 812, 817 (3d Cir. 2005);1)1 ne O/abode, 325 F.3d 166, 169-73 (3d Cir.
2003).

III. DISCUSSION

The dismissal of Petitioner’s first habeas application as time-barred constitutes an
adjudication on the merits for § 2244 purposes. .S'ee Mz/rm} 1). Gnez`ner, 394 F.3d 78 (2d Cir. 2005).
Petitioner either did, or could have, asserted the instant three grounds for relief in his first
application. Therefore, the pending Petition constitutes a second or successive habeas application
within the meaning of 28 U.S.C. § 2244.

Petitioner does not allege, and there is no reason to conclude, that the Third Circuit Court of
Appeals authorized the filing of the pending Petition. Consequently, the Court concludes that it
lacks jurisdiction to consider the instant unauthorized second or successive habeas Petition. See Rule
4 of the Rules Governing Section 2254 Cases in the United States District Court, 28 U.S.C. foll. §

2

2254; Robz`mon, 313 F.3d at 139. In addition, nothing in the instant filing comes close to satisfying
the substantive requirements for a second or successive petition under 28 U.S.C. § 2244(b) (2).
Accordingly, the Court will dismiss the instant unauthorized second or successive habeas Petition
for lack of jurisdiction See Rule 4 of the Rules Governing Section 2254 Cases in the United States
District Court, 28 U.S.C. foll. § 2254 (authorizing summary dismissal of § 2254 petitions); 28 U.S.C.
§ 2244(b)(1).
IV. CONCLUSION

F or the reason set forth above, the Court will summarily dismiss the instant habeas Petition
for lack of jurisdiction The Court will also decline to issue a certificate of appealability because
Petitioner has failed to make a “substantial showing of the denial of a constitutional right.” 28
U.S.C. § 2253(c)(2); 3d Cir. L.A.R. 22.2 (2011); Uniled flate: a E}er, 113 F.3d 470 (3d Cir. 1997). A

separate Order will be entered.

Daed= fl/tt~/U/wi ,2019 f i/\<(

UNITED s‘rATEs DIsTRfe‘F-jUDGE

